DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a plurality of electromagnetic coils, the plurality of electromagnetic coils being operable to generate a magnetic field when an electric current is applied to each of the plurality of coils; a controller in operative communication with the electromagnetic field generation system and operable for storing instructions, which, when executed, cause the controller to: determine an instant position, an instant stretch angle and an instant stretch length of the ferrofluid droplet; identify a position difference between instant position and a target position; identify a stretch angle difference between instant stretch angle and a target stretch angle; identify a stretch length difference between an instant stretch length and a target stretch length; determine a magnetic field magnitude necessary to manipulate the ferrofluid droplet into the target stretch length from the instant stretch length; determine a magnetic field angle necessary to manipulate the ferrofluid droplet into the target stretch angle from the instant stretch angle; determine a force vector necessary to manipulate the ferrofluid droplet into the target position from the instant position; and determine a set of electric currents, wherein each electric current of the set of electric currents is applied to one of the plurality of coils of the electromagnetic field generation system such that the electromagnetic field generation system applies the magnetic field magnitude, the magnetic field angle and the force vector to the ferrofluid droplet [claim 1] … determining, by processor, an instant position, an instant stretch angle and an instant stretch length of a ferrofluid droplet; identifying, by processor, a position difference between instant position and a target position; identifying, by processor, a stretch angle difference between instant stretch angle and a target stretch angle; identifying, by processor, a stretch length difference between an instant stretch length and a target stretch length; determining, by processor, a magnetic field magnitude necessary to manipulate the ferrofluid droplet into the target stretch length from the instant stretch length; determining, by processor, a magnetic field angle necessary to manipulate the ferrofluid droplet into the target stretch angle from the instant stretch angle; determining, by processor, a force vector necessary to manipulate the ferrofluid droplet into the target position from the instant position; and determining, by processor, a set of electric currents, wherein each electric current of the set of electric currents is applied to one of a plurality of coils of an electromagnetic field generation system such that the electromagnetic field generation system applies the magnetic field magnitude, the magnetic field angle and the force vector to the ferrofluid droplet [claim 11].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837